 


109 HR 2208 IH: Fair Currency Practices Act of 2005
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2208 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. Manzullo introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Financial Services and International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Exchange Rates and International Economic Policy Coordination Act of 1988 to clarify the definition of manipulation with respect to currency, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fair Currency Practices Act of 2005. 
2.Amendments relating to international financial policy 
(a)Bilateral negotiationsSection 3004(b) of the Exchange Rates and International Economic Policy Coordination Act of 1988 (22 U.S.C. 5304(b)) is amended in the second sentence by striking and (2) and inserting or (2). 
(b)Definition of manipulationSection 3006 of the Exchange Rates and International Economic Policy Coordination Act of 1988 (22 U.S.C. 5306) is amended by adding at the end the following: 
 
(3)Manipulation of rate of exchangeFor purposes of this Act, a country shall be considered to be manipulating the rate of exchange between its currency and the United States dollar if there is a protracted large-scale intervention in one direction in the exchange markets. The Secretary may find that a country is manipulating the rate of exchange based on any other factor or combination of factors.. 
(c)ReportNot later than 90 days after the date of enactment of this Act, the Secretary of the Treasury shall undertake an examination, and submit a report to Congress, regarding the trade surplus of the People's Republic of China. The Secretary shall examine why the trade surplus with the United States and other countries reported by the People's Republic of China differs from the trade surplus reported by the other countries. The report shall also quantify the differences between the trade surplus reported by the United States and other countries and what is reported by the People's Republic of China. 
 
